EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Corey Mack on 02/07/2022.

The application has been amended as follows: 

1. 	(Currently Amended) An electronic processing system, comprising: 
a processor; 
memory communicatively coupled to the processor; and 
logic communicatively coupled to the processor to: 
	establish communication with a security asset, 
	establish communication with a security access control system, wherein the security access control system includes a security management system communicatively coupled with multiple business modules including a human accounts module, a training module, and other business systems modules to coordinate cooperation between [[one]]two or more of the multiple business modules, 
	retrieve, via a service and commissioning module communicatively coupled to the security management system, one or more tasks from the security access control system as coordinated by the security management system to one of commission or service the security asset, and 
	guide a user to perform the one or more tasks to commission or service the security asset using the service and commissioning module, 

		prompt a user through performing a commissioning or service task, 
		connect natively to a security asset being tested or serviced, and 
		create an automated audit trail for all tasks performed.

7. 	(Currently Amended) A semiconductor package apparatus, comprising: 
one or more substrates; and 
logic coupled to the one or more substrates, wherein the logic is at least partly implemented in one or more of configurable logic and fixed-functionality hardware logic, the logic coupled to the one or more substrates to: 
	establish communication with a security asset, 
	establish communication with a security access control system, wherein the security access control system includes a security management system communicatively coupled with multiple business modules including a human accounts module, a training module, and other business systems modules to coordinate cooperation between [[one]]two or more of the multiple business modules, 
	retrieve, via a service and commissioning module communicatively coupled to the security management system, one or more tasks from the security access control systemAMENDMENT AND RESPONSE UNDER 37 CFR § 1.116Page 4 Serial Number: 15/969,283Dkt: AA9401-USFiling Date: May 2, 2018as coordinated by the security management system to one of commission or service the security asset, and 
	guide a user to perform the one or more tasks to commission or service the security asset using the service and commissioning module, 
	wherein the service and commissioning module further includes a user interface to: 
		prompt a user through performing a commissioning or service task, 
		connect natively to a security asset being tested or serviced, and 
		create an automated audit trail for all tasks performed.

14. 	(Currently Amended) A method of managing a security asset, comprising: 
	establishing communication with a security asset; 
two or more of the multiple business modules; 
	retrieving, via a service and commissioning module communicatively coupled to the security management system, one or more tasks from the security access control system as coordinated by the security management system to one of commission or service the security asset; and 
	guiding a user to perform the one or more tasks to commission or service the security asset using the service and commissioning module, 
	wherein the service and commissioning module further includes a user interface to: 
		prompting
		connecting natively to a security asset being tested or serviced, and 
		creating an automated audit trail for all tasks performed.

20. 	(Currently Amended) At least one non-transitory computer readable storage medium, comprising a set of instructions, which when executed by a computing device, cause the computing device to: 
	establish communication with a security asset; 
	establish communication with a security access control system, wherein the security access control system includes a security management system communicatively coupled with multiple business modules including a human accounts module, a training module, and other business systems modules to coordinate cooperation between [[one]]two or more of the multiple business modules; 
	retrieve, via a service and commissioning module communicatively coupled to the security management system, one or more tasks from the security access control system as coordinated by the security management system to one of commission or service the security asset; and 
using the service and commissioning module, 
	wherein the service and commissioning module further includes a user interface to: 
		prompt a user through performing a commissioning or service task,AMENDMENT AND RESPONSE UNDER 37 CFR § 1.116Page 7Serial Number: 15/969,283Dkt: AA9401-US 
		Filing Date: May 2, 2018connect natively to a security asset being tested or serviced, and 
		create an automated audit trail for all tasks performed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance. The prior art of record fails to teach “retrieve, via a service and commissioning module communicatively coupled to the security management system, one or more tasks from the security access control system as coordinated by the security management system to one of commission or service the security asset, and guide a user to perform the one or more tasks to commission or service the security asset using the service and commissioning module, wherein the service and commissioning module further includes a user interface to: prompt a user through performing a commissioning or service task, connect natively to a security asset being tested or serviced, and create an automated audit trail for all tasks performed” in combination with other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH DINH/Primary Examiner, Art Unit 2432